Citation Nr: 0506124	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  00-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an effective date prior to July 10, 1998, 
for service connection for residuals of a hysterectomy.

2.  Entitlement to an effective date prior to July 10, 1998, 
for the award of special monthly compensation based on loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to July 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that awarded, inter alia, service 
connection for residuals of a hysterectomy and special 
monthly compensation based on loss of use of a creative organ 
effective from July 10, 1998.  The veteran perfected a timely 
appeal of the effective date assigned. 

In July 2000, the veteran testified at a hearing before an RO 
hearing officer.  A transcript of this hearing is associated 
with the claims folders.


REMAND

On her March 2000 substantive appeal, the veteran requested a 
hearing before a Member of the Board sitting at the Board's 
offices in Washington, D.C.  The requested hearing was 
scheduled for January 2005.  However, prior to her hearing, 
the veteran requested a videoconference hearing before the 
Board in lieu of a hearing in Washington as she could not 
travel by herself to Washington, D.C.  The Board has 
determined that the appellant has presented good cause for 
her request.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge in accordance with applicable 
procedures.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




